 

Exhibit 10.24

 



FOURTH AMENDMENT TO LEASE

 

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made this 26th day of
January 2017, by and between ICON MIRAMAR OWNER POOL 2 WEST/NORTHEAST/MIDWEST,
LLC, a Delaware limited liability company (“Landlord”), and rf industries, ltd.,
a Nevada corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord (successor in interest to CWCA Miramar GL 74, L.L.C., formerly
known as Walton CWCA Miramar GL 74, L.L.C.) and Tenant are parties to that
certain Lease, dated as of January 8, 2009 (the “Original Lease”), and amended
by that certain Second Amendment to Lease (sic), dated as of August 25, 2009
(the “Second Amendment”), as further amended by that certain Third Amendment to
Lease, dated April 17, 2014 (the “Third Amendment”, and collectively with the
Original Lease and the Second Amendment, the “Lease”), pursuant to which
Landlord leases to Tenant certain premises containing approximately 19,968
rentable square feet consisting of (i) approximately 3,858 rentable square feet
with a common address of 7620 Miramar Road, Suite 4300/4400, San Diego,
California (“Suite 4300/4400”), (ii) approximately 2,321 rentable square feet
with a common address of 7616 Miramar Road, Suite 5200, San Diego, California
(“Suite 5200”) and (iii) approximately 13,789 rentable square feet with a common
address of 7610 Miramar Road, Suite 6000/6002, San Diego, California (“Suite
6000/6002”, and collectively with Suite 4300/4400 and Suite 5200, all as more
particularly described in the Lease, the “Current Premises”) in the project
commonly known as Miramar Business Park.

 

WHEREAS, Tenant desires to surrender a portion of the Current Premises to
Landlord containing approximately 2,321 rentable square feet, consisting of
Suite 5200 as shown on Exhibit A hereto (the “Suite 5200 Reduction Premises")
and that the Lease be appropriately amended, and Landlord is willing to amend
the Lease and accept such surrender on the terms and conditions set forth
herein.

 

WHEREAS, Tenant has requested that additional space containing approximately
1,940 rentable square feet described as 7620 Miramar Road, Suite 4200 San Diego,
California as shown on Exhibit A hereto (the “Suite 4200 Expansion Premises”) be
added to the Premises and that the Lease be appropriately amended and Landlord
is willing to do the same on the terms and conditions set forth herein.

 

WHEREAS, The Term is currently scheduled to expire on March 31, 2017, and Tenant
desires to extend the Term for an additional sixty-four (64) full calendar
months from such expiration.

 

WHEREAS, Landlord has agreed to the requested changes set forth in the preceding
recitals, subject to the entry into this Amendment and the modification of the
Lease terms and conditions as set forth herein.

 

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:

 

1.       Extension of Term. The Term is hereby extended for a period of
sixty-four (64) full calendar months, commencing as of April 1, 2017 (the
“Second Extension Date”) and expiring on July 31, 2022 (the “Second Extended
Termination Date”) (which period is referred to herein as the “Second Extended
Term”), unless sooner terminated in accordance with the terms of the Lease. From
and after the date hereof, the “Term” shall be deemed to include the Second
Extended Term. Tenant’s lease of the Premises during the Second Extended Term
shall be subject to all the terms and conditions of the Lease, except as
expressly modified herein, and except that Tenant shall not be entitled to
receive any allowances, abatements, or other financial concession granted in
connection with entering into the Lease unless such concessions are expressly
provided for herein with respect to the Second Extended Term.

 



 

 

 

2.       Suite 4200 Expansion Premises.

 

(a)       Effective from and after the Suite 4200 Expansion Premises
Commencement Date (defined below), the “Premises” as defined in the Lease shall
be deemed to include both (i) the approximately 17,647 rentable square feet
consisting of Suite 4300/4400 and Suite 6000/6002, as shown on Exhibit A, (the
“Remaining Premises”) and (ii) the Suite 4200 Expansion Premises, but shall
exclude the Suite 5200 Reduction Premises as more particularly described in
Section 3 below), and all of the terms and conditions of the Lease with respect
to the Premises, including the Second Extended Termination Date, shall be deemed
to apply to both the Remaining Premises and the Suite 4200 Expansion Premises in
all respects, except as otherwise set forth herein and except that Tenant shall
not be entitled to receive with respect to the Suite 4200 Expansion Premises any
allowances, abatements, or other financial concession granted in connection with
entering into the Lease unless such concessions are expressly provided for
herein with respect to the Suite 4200 Expansion Premises. Landlord and Tenant
hereby agree and stipulate that the Suite 4200 Expansion Premises shall be
deemed to contain approximately the rentable square footage set forth in the
second recital above for all purposes under the Lease.

 

(b)       As used herein the “Suite 4200 Expansion Premises Commencement Date”
means the later to occur of (i) April 1, 2017 (the “Scheduled Suite 4200
Expansion Premises Commencement Date”) and (ii) the date upon which Landlord
delivers the Suite 4200 Expansion Premises to Tenant. Tenant agrees that in the
event that Landlord fails to deliver the Suite 4200 Expansion Premises to Tenant
on the Scheduled Suite 4200 Expansion Premises Commencement Date, it shall not
be a default and Landlord shall not be liable for any damages or loss resulting
therefrom, but the Suite 4200 Expansion Premises Commencement Date shall not
occur and no rent applicable to the Suite 4200 Expansion Premises shall be
payable until such time as Landlord delivers possession of the Suite 4200
Expansion Premises to Tenant. If the Suite 4200 Expansion Premises Commencement
Date is delayed the Second Extended Termination Date shall not be similarly
extended.

 

(c)       On or prior to the Suite 4200 Expansion Premises Commencement Date,
Tenant shall deliver revised insurance certificates covering the Suite 4200
Expansion Premises as required pursuant to Section 10 of the Original Lease.

 

(d)       Tenant shall have the right to enter the Suite 4200 Expansion Premises
prior to the Suite 4200 Expansion Premises Commencement Date in accordance with
the terms of Addendum 1 attached hereto.

 

3.       Remaining Premises and Surrender of the Suite 5200 Reduction Premises.

 

(a)       Remaining Premises. Effective solely for the period from and after the
Suite 4200 Expansion Premises Commencement Date (estimated to be April 1, 2017)
(the “Suite 5200 Reduction Effective Date”), the “Premises” as defined in the
Lease shall be deemed to be only the Remaining Premises and the Suite 4200
Expansion Premises, and all of the terms and conditions of the Lease with
respect to the Premises shall be deemed to apply solely to the Remaining
Premises and the Suite 4200 Expansion Premises in all respects, except as
otherwise set forth herein. After giving effect to the expansion described in
Section 2 and the reduction described in this Section 3, the Premises shall be
deemed to have approximately 19,587 rentable square feet, consisting of the
Suite 4200 Expansion Premises, Suite 4300/4400 and Suite 6000/6002.

 

(b)       Surrender of Suite 5200 Reduction Premises.

 

(i)       After the day immediately prior to the Suite 4200 Expansion Premises
Commencement Date (estimated to be March 31, 2017) (the “Suite 5200 Reduction
Premises Termination Date”), any and all rights and obligations of Tenant, and
obligations of Landlord, with respect to the Suite 5200 Reduction Premises,
including, without limitation, Tenant’s right to possession of the Suite 5200
Reduction Premises, shall be terminated; provided, however, that such
termination shall under no circumstances or in any way constitute a waiver or
termination of the obligations of Tenant which exist or have accrued up to and
including the Suite 5200 Reduction Premises Termination Date and which may
accrue or continue to accrue after the Suite 5200 Reduction Premises Termination
Date to the extent Tenant has failed to satisfy all of its obligations with
respect to the Suite 5200 Reduction Premises. In the event Tenant fails to
surrender the Suite 5200 Reduction Premises to Landlord on or prior to the Suite
5200 Reduction Premises Termination Date in accordance with the terms hereof,
then the terms and conditions of Section 13 (Holding Over) of the Original Lease
shall apply in all respects with respect to the Suite 5200 Reduction Premises
without in any way affecting the obligations of Tenant with respect to the
Remaining Premises, including the obligation to pay rent in accordance with the
terms herein.

 



 

 

 

(ii)       Tenant acknowledges and agrees that, on or prior to the Suite 5200
Reduction Premises Termination Date, Tenant shall surrender the Suite 5200
Reduction Premises to Landlord in accordance with the terms of Section 21
(Surrender of Premises) of the Original Lease.

 

(iii)       In furtherance of the foregoing, Landlord and Tenant shall perform
walkthroughs of the Suite 5200 Reduction Premises, as contemplated by the Lease,
for purposes of inspecting the Suite 5200 Reduction Premises for any damages
which are Tenant’s responsibility to repair, at Tenant’s sole cost and expense,
in accordance with the terms of the Lease and this Amendment. Landlord requires
that such damage shall be cured by Tenant prior to the Suite 5200 Reduction
Premises Termination Date and any such failure to cure such damage or surrender
the Suite 5200 Reduction Premises in accordance with the terms of the Lease
shall be an Event of Default under the Lease not subject to cure and Landlord
shall be entitled to exercise any and all rights thereunder or at law.

 

4.       Monthly Installment of Rent Schedule. Notwithstanding anything to the
contrary set forth herein, effective as of the Suite 4200 Expansion Premises
Commencement Date, the Monthly Installment of Rent for the Remaining Premises
and the Suite 4200 Expansion Premises payable by Tenant to Landlord during the
Second Extended Term is as follows:

 

From: To:

 

Monthly Installment of Rent

 

4/1/2017 3/31/2018       $22,720.92*** 4/1/2018 3/31/2019 $23,402.55 4/1/2019
3/31/2020 $24,104.62 4/1/2020 3/31/2021 $24,827.76 4/1/2021 3/31/2022 $25,572.60
4/1/2022 7/31/2022 $26,339.77

 

***Tenant’s obligation to pay Monthly Installment of Rent shall be conditionally
abated during the second (2nd), third (3rd), fourth (4th) and fifth (5th) full
calendar months following the Suite 4200 Expansion Premises Commencement Date
(the “Monthly Installment of Rent Abatement Period”). Such abatement shall apply
to Monthly Installment of Rent only and shall not apply to any other sums
payable under the Lease. The abatement of Monthly Installment of Rent described
above is expressly conditioned on Tenant’s performance of its obligations under
the Lease throughout the Term. If Tenant defaults (beyond any applicable notice
and cure or grace period) under the Lease, then Tenant shall immediately, on
demand, pay to Landlord, in addition to all other amounts and damages to which
Landlord is entitled, the amount of Monthly Installment of Rent which would
otherwise have been due and payable during the Monthly Installment of Rent
Abatement Period.

 

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Monthly Installment of Rent shall remain as set
forth in the Lease. Landlord and Tenant acknowledge that the schedule set forth
above is based upon the assumption that the Scheduled Suite 4200 Expansion
Premises Commencement Date is the actual Suite 4200 Expansion Premises
Commencement Date. If that is not the case, the schedule set forth above shall
be appropriately adjusted on a per diem basis to reflect the actual Suite 4200
Expansion Premises Commencement Date and Landlord shall prepare a memorandum
reflecting the same, which Tenant shall execute within ten (10) days of receipt.
In the event that the Suite 4200 Expansion Premises Commencement Date has not
occurred by the Scheduled Suite 4200 Expansion Premises Commencement Date,
Tenant shall pay Rent for the Current Premises at the rate(s) in effect as
provided above for the period between Scheduled Suite 4200 Expansion Premises
Commencement Date and the actual Suite 4200 Expansion Premises Commencement
Date, prorated on a daily basis. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month.

 

5.       Tenant’s Proportionate Share for the Suite 4200 Expansion Premises and
Remaining Premises. Tenant’s Proportionate Share collectively applicable to the
Suite 4200 Expansion Premises and the Remaining Premises is 22.53%.

 



 

 

 

6.       Security Deposit. Upon Tenant’s execution hereof, Tenant shall pay
Landlord the sum of $8,854.53, which is added to and becomes a part of the
Security Deposit, if any, held by Landlord as provided under the Lease as
security for payment of rent and the performance of the other terms and
conditions of the Lease by Tenant. Accordingly, simultaneously with the
execution hereof, the Security Deposit is increased from $17,485.24 to
$26,339.77.

 

7.       Condition of the Premises.

 

(a)        AS-IS Condition. Tenant hereby acknowledges and agrees that it has
accepted the Remaining Premises as of the date hereof, and will accept (a) the
Remaining Premises as of the Second Extension Date, and (b) Suite 4200 Expansion
Premises as of the Suite 4200 Expansion Premises Commencement Date, in AS-IS,
WHERE-IS condition without any representation or warranty of any kind made by
Landlord in favor of Tenant.

 

(b)       Tenant’s Work. Notwithstanding the foregoing subsection (a), Tenant
may complete the work set forth on Exhibit B attached hereto in accordance with
the terms and conditions set forth on such exhibit.

 

8.       Termination of Container Storage Area Limited License. Tenant’s Limited
License to use the Container Storage Area as provided in Section 6 of the Third
Amendment is, effective as of the date hereof, hereby terminated with the same
effect as if such date were the scheduled expiration date of the Limited
License.

 

9.       Assignment and Subletting. The first sentence of Section 8.1 of the
Original Lease is hereby deleted in its entirety and the following substituted
therefor:

 

“Tenant shall not have the right to assign or pledge this Lease or to sublet the
whole or any part of the Premises whether voluntarily or by operation of law, or
permit the use or occupancy of the Premises by anyone other than Tenant, and
shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, not to be unreasonably withheld,
conditioned or delayed, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises.”

 

10.       Deleted Provision. Addendum 1 to the Third Amendment is hereby deemed
null and void and of no further force and effect.

 

11.       OFAC. Tenant hereby represents and warrants that, to the best of its
knowledge, neither Tenant, nor any persons or entities holding any legal or
beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to the defaulting
party.

 

12.       Tenant’s Broker. Tenant represents and warrants that it has dealt with
no broker, agent or other person in connection with this transaction, other than
Hughes Marino, Inc. Tenant agrees to indemnify and hold Landlord and the
Landlord Entities harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

 

13.       No Offer. Submission of this Amendment by Landlord is not an offer to
enter into this Amendment, but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

 



 

 

 

14.       Authority. Tenant represents and warrants to Landlord that if Tenant
is not a natural person, Tenant has been and is qualified to do business in the
state in which the Premises is located, Tenant has full right and authority to
enter into this Amendment, and that all persons signing on behalf of Tenant were
authorized to do so by appropriate actions.

 

15.       Severability. If any clause or provision of this Amendment is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Amendment
shall not be affected thereby. It is also the intention of the parties to this
Amendment that in lieu of each clause or provision of this Amendment that is
illegal, invalid or unenforceable, there be added, as a part of this Amendment,
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

16.       Counterparts and Delivery. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Amendment. Execution copies of this
Amendment may be delivered by facsimile or email, and the parties hereto agree
to accept and be bound by facsimile signatures or scanned signatures transmitted
via email hereto, which signatures shall be considered as original signatures
with the transmitted Amendment having the binding effect as an original
signature on an original document. Notwithstanding the foregoing, Tenant shall,
upon Landlord’s request, deliver original copies of this Amendment to Landlord
at the address set forth in such request. Neither party may raise the use of a
facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Amendment.

 

17.       Conflict; Ratification; Integration. Insofar as the specific terms and
provisions of this Amendment purport to amend or modify or are in conflict with
the specific terms, provisions and exhibits of the Lease, the terms and
provisions of this Amendment shall govern and control. Landlord and Tenant
hereby agree that (a) this Amendment is incorporated into and made a part of the
Lease, (b) any and all references to the Lease hereinafter shall include this
Amendment, and (c) the Lease, and all terms, conditions and provisions of the
Lease, are in full force and effect as of the date hereof, except as expressly
modified and amended hereinabove. The recitals set forth herein are incorporated
by reference. Capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment. This Amendment and any
attached exhibits and addenda set forth the entire agreement between the parties
with respect to the matters set forth herein.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 



LANDLORD:   TENANT:               ICON MIRAMAR OWNER POOL
2 WEST/NORTHEAST/MIDWEST, LLC,   rf industries, ltd., a Nevada corporation   a
Delaware limited liability company                   By: GLP US Management LLC,
  By:    /s/ Mark Turfler     a Delaware limited liability company   Name:  
Mark Turfler     as agent for Landlord   Title:   Chief Financial Officer      
  Dated: January 18, 2017               By:      /s/ Robert Munson        
Name:    Robert Munson         Title: Senior Vice President         Dated:
January 26, 2017                    





 

 

 

 

ADDENDUM 1

 

EARLY ACCESS TO SUITE 4200 EXPANSION PREMISES

 

 

Tenant shall have the right to enter the Suite 4200 Expansion Premises (“Early
Access”) during the period commencing upon the latest to occur of (i) the date
of full execution and delivery of the Amendment, (ii) March 17, 2017, (iii)
delivery to Landlord of the sum, if any, required by Paragraph 7 (Security
Deposit) of the Amendment, and (iv) delivery to Landlord of the certificates of
insurance with respect to the Suite 4200 Expansion Premises as required by
Section 10 (Insurance) of the Original Lease, and continuing through the day
immediately prior to the Suite 4200 Expansion Premises Commencement Date (“Early
Access Period”) for the purpose of installing racking systems and low-voltage
internet technology equipment, storage of inventory and preparation of the space
for the Tenant’s operations, subject to the following terms and conditions:

 

1.Tenant’s Early Access shall not constitute occupancy for operation of Tenant’s
business and shall not trigger the Suite 4200 Expansion Premises Commencement
Date.

 

2.Tenant’s Early Access shall be at Tenant’s sole risk and Landlord shall have
no liability whatsoever in connection with Tenant’s Early Access.

 

3.Tenant and its employees, agents and contractors shall comply with Section 5
(Alterations) of the Original Lease and all governmental laws, ordinances and
regulations during the Early Access Period, including obtaining any approvals,
permits, or other authorizations required to perform its work within, and
operate at, the Suite 4200 Expansion Premises during the Early Access Period.

 

4.Tenant shall comply with and be bound by all provisions of the Lease during
the Early Access Period, including the obligation to pay all utilities, but
excluding the obligation for payment of Monthly Installment of Rent, Expenses
and Taxes.

 

5.Tenant shall not interfere with Landlord or Landlord’s contractors completing
any work within the Suite 4200 Expansion Premises, and any such interference
shall constitute a tenant delay.

 

6.Tenant shall indemnify, protect, defend and save Landlord, the Landlord
Entities, and the Suite 4200 Expansion Premises harmless from and against any
and all liens, liabilities, losses, damages, costs, expenses, demands, actions,
causes of action and claims (including, without limitation, attorneys' fees and
legal costs) arising out of the Early Access, use, construction, or occupancy of
the Suite 4200 Expansion Premises by Tenant or its agents, employees,
contractors, customers, guests, or invitees.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

ADDENDUM 2

 

RENEWAL OPTION

 

1.       Renewal Option. Notwithstanding anything to the contrary set forth in
the Lease, Tenant shall have one (1) option to extend the Term (the “Renewal
Option”) on the following terms and conditions:

 

(a)       Provided that as of the date of the receipt of the Renewal Notice (as
hereinafter defined) by Landlord and the Renewal Commencement Date (as
hereinafter defined), (i) Tenant is the tenant originally named herein, (ii)
Tenant actually occupies all of the Remaining Premises and Suite 4200 Expansion
Premises demised under the Amendment and any space added to the Premises, and
(iii) no default exists, or would exist but for the passage of time or the
giving of notice, or both, then Tenant shall have the right to extend the Term
for an additional period of sixty (60) full calendar months (the “Renewal Term”)
commencing on the day following the expiration of the Second Extended Term (the
“Renewal Commencement Date”). Tenant shall give Landlord written notice (the
“Renewal Notice”) of its election to extend the Term in accordance with the
terms hereof at least nine (9) months, but not more than twelve (12) months,
prior to the Second Extended Termination Date.

 

(b)       The Monthly Installment of Rent payable by Tenant to Landlord during
the Renewal Term shall be the greater of (i) one hundred three percent (103%) of
the Monthly Installment of Rent applicable to the last month of the Second
Extended Term, and (ii) the then-prevailing market rate for comparable space in
comparable buildings in the vicinity of the Project taking into account the size
of the lease, the length of the renewal term, market escalations, and the credit
of Tenant. The Monthly Installment of Rent shall not be reduced by reason of any
costs or expenses saved by Landlord by reason of Landlord's not having to find a
new tenant for such premises (including, without limitation, brokerage
commissions, costs of improvements, rent concessions or lost rental income
during any vacancy period).

 

(c)       Landlord shall notify Tenant of its determination of the Monthly
Installment of Rent for the Renewal Term, and Tenant shall advise Landlord in
writing of any objection to such determination of the Monthly Installment of
Rent within fifteen (15) days of receipt of Landlord's notice. Failure to
respond within the fifteen (15) day period shall constitute Tenant's rejection
of such Monthly Installment of Rent, Tenant’s exercise of the Renewal Option
shall be deemed to be withdrawn, and the Lease shall expire or terminate in
accordance with its terms. If Tenant affirmatively objects in writing, Landlord
and Tenant shall commence negotiations to attempt to agree upon the Monthly
Installment of Rent for a period of up to fifteen (15) days after Landlord's
receipt of Tenant's objection notice. If (i) Tenant has rejected such Monthly
Installment of Rent in writing and (ii) the parties cannot agree after Tenant
objects, each acting in good faith but without any obligation to agree, on the
Monthly Installment of Rent on or before the end of such fifteen (15) day
period, then Tenant's exercise of the Renewal Option shall be deemed withdrawn
and the Lease shall expire or terminate in accordance with its terms unless
Tenant or Landlord invokes the arbitration procedure provided below to determine
the Monthly Installment of Rent for the Renewal Term.

 

Either party may elect to arbitrate the determination of the Monthly Installment
of Rent for the Renewal Term by sending written notice to the other party and
the regional office of the American Arbitration Association in which the
Premises is located within three (3) business days after the expiration of the
fifteen (15) day negotiation period provided in the preceding paragraph,
invoking the binding arbitration provisions of this subsection. The arbitration
to determine the Monthly Installment of Rent for the Renewal Term shall be in
accordance with the Real Estate Industry Arbitration Rules and Mediation
Procedures of the American Arbitration Association. Unless otherwise required by
state law, arbitration shall be conducted in the metropolitan area where the
Premises is located by a single arbitrator mutually selected by the parties and
unaffiliated with either party. Landlord and Tenant shall each submit to the
arbitrator their respective proposal of the appropriate Monthly Installment of
Rent for the Renewal Term. The arbitrator must choose between the Landlord’s
proposal and the Tenant’s proposal and may not compromise between the two or
select some other amount. The cost of the arbitration shall be borne equally
between the parties. If the arbitrator has not determined the Monthly
Installment of Rent by the end of the Second Extended Term, Tenant shall pay one
hundred five percent (105%) of the Monthly Installment of Rent in effect under
the Lease as of the end of the Second Extended Term for the Renewal Term until
the Monthly Installment of Rent is determined as provided herein. Upon such
determination, Landlord and Tenant shall make the appropriate adjustments to the
payments between them, including the reimbursement of any credit that may be due
for the Monthly Installment of Rent actually paid by Tenant which is higher than
the final Monthly Installment of Rent for the Renewal Term determined in
accordance with the procedures set forth herein for such period. For the
avoidance of doubt, the parties consent to the jurisdiction of any appropriate
court to enforce the arbitration provisions of this subsection and to enter
judgment upon the decision of the arbitrator.

 



 

 

 

(d)       The determination of the Monthly Installment of Rent does not reduce
the Tenant's obligation to pay or reimburse Landlord for any additional rent and
any other reimbursable or chargeable items as set forth in the Lease, and Tenant
shall reimburse and pay Landlord as set forth in the Lease with respect to such
items with respect to the Premises during the Renewal Term.

 

(e)       Except for the Monthly Installment of Rent for the Renewal Term as
determined above, Tenant's occupancy of the Premises during the Renewal Term
shall be on the same terms and conditions as are in effect immediately prior to
the expiration of the Term; provided, however, Tenant shall have no further
right to any allowances, credits or abatements or any options to expand,
contract, renew, terminate or extend the Lease.

 

(f)       If Tenant does not give the Renewal Notice within the period set forth
above, the Renewal Option shall automatically terminate. Time is of the essence
as to the giving of the Renewal Notice.

 

(g)       Landlord shall have no obligation to refurbish or otherwise improve
the Premises for the Renewal Term. The Premises shall be tendered on the Renewal
Commencement Date in “as-is” condition.

 

(h)       If the Lease is extended for the Renewal Term, then, promptly after
the determination of Monthly Installment of Rent in accordance with the terms of
this Addendum, Landlord shall prepare and Tenant shall execute, within fifteen
(15) days of receipt, an amendment to the Lease confirming the extension of the
Term and the other provisions applicable thereto.

 

(i)       If Tenant exercises its right to extend the term of the Lease for the
Renewal Term pursuant to this Addendum and the parties execute the amendment,
the term “Term” as used in this Lease, shall be construed to include, when
practicable, the Renewal Term except as provided in subsection (e) above.

 

 

 

 

EXHIBIT A

 

DEPICTION OF SUITE 5200 REDUCTION PREMISES,

REMAINING PREMISES AND SUITE 4200 EXPANSION PREMISES

 

 

 

 

[image_001.gif]

 

 

 

 

 

 

EXHIBIT B

 

WORK LETTER

 

 

(a)       AS-IS Condition. Tenant shall lease the Remaining Premises and Suite
4200 Expansion Premises from Landlord on an “AS-IS” basis, without any
representation or warranty of any kind made by Landlord in favor of Tenant and
without change or modification thereto of any kind other than the work described
in this exhibit. However, Landlord shall be responsible for causing, as of the
Suite 4200 Expansion Premises Commencement Date, the existing HVAC system, and
material electrical, plumbing and other mechanical systems that exclusively
service the Suite 4200 Expansion Premises to be in good working order, provided
that the foregoing shall not imply any representation or warranty as to the
useful life of such systems, nor shall the foregoing diminish Tenant’s
responsibility to perform any repairs, modifications or improvements to the same
necessitated after the date that the Suite 4200 Expansion Premises is delivered
to Tenant, whether by reason of Tenant’s use of the same, Tenant’s alterations,
ordinary wear and tear, or otherwise.

 

(b)       Tenant’s Work. Notwithstanding the foregoing subsection (a), Landlord
shall contribute up to a maximum amount of $34,277.25 (the “Allowance”) towards
Tenant’s real property alterations and real property improvements to the
Remaining Premises and Suite 4200 Expansion Premises that Tenant may elect from
those specified below (collectively, the “Tenant’s Work”):

 

1.Remove the existing demising wall located between the Suite 4200 Expansion

Premises and Suite 4300/4400.

2.Paint interior walls of the Premises.

3.Install new carpet within the Premises.

4.Install an additional HVAC unit serving the Suite 4200 Expansion Premises.

5.Construct new interior offices in the Remaining Premises.

6.Any other real property improvement work to the Suite 4200 Expansion Premises
and/or the Remaining Premises that Landlord approves, in its sole and absolute
discretion and in writing, for reimbursement to Tenant from the Allowance in
accordance with subparagraph (c) below; provided that, in all events, such real
property improvement work will become permanently affixed to the Premises,
directly benefit the Building and be completed in accordance with final plans
and specifications approved by Landlord in accordance with the terms of the
Lease.

 

(c)       Landlord’s Approval; Tenant’s Obligations. The Tenant’s Work shall be
deemed Alterations and shall be subject to the terms of Section 5 of the
Original of the Lease, except that Landlord shall not require a surety company
performance bond or funded construction escrow. In addition to obtaining
Landlord’s consent as and when required pursuant to Section 5 of the Original
Lease, Tenant shall obtain Landlord’s prior written consent for any of the
Tenant’s Work for which Tenant will seek reimbursement from the Allowance. In
all cases, Tenant shall deliver plans and specifications for Tenant’s Work, and
any other documentation reasonably requested by Landlord, to Landlord for
approval prior to commencing any of Tenant’s Work. Tenant’s Work shall be
constructed in a good and workmanlike manner and in compliance with all laws,
ordinances and regulations, and Tenant shall perform, at its expense, any
alteration or modification required by laws, ordinances and regulations as a
result of Tenant’s Work. Landlord may monitor the construction of Tenant’s Work,
subject to the obligation to provide prior notice to Tenant of any entry onto
the Remaining Premises and the Suite 4200 Expansion Premises (except in the case
of emergency, in which case no prior notice is required). In the event the scope
of work requested by Tenant is such that Landlord elects to engage a third-party
architect, engineer, or other similar consultant or professional to review such
proposed work, Tenant shall reimburse Landlord for its actual, reasonable
out-of-pocket costs in reviewing plans and specifications and in monitoring the
construction for compliance with such approved plans and specifications.
Landlord’s right to approve Tenant’s Work and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to see that Tenant’s
Work complies with laws, ordinances and regulations. In addition, if Landlord
manages Tenant’s construction Landlord may collect a construction management fee
in the amount of five percent 5% of the cost of the Tenant’s Work as described
herein and any additional work requested by Tenant and agreed to by Landlord,
and such fee shall be paid, in part or in whole, from the Allowance with any
amount not covered by the Allowance to be paid by Tenant directly to Landlord
(or, at Landlord’s election, to Landlord’s property manager).

 



 

 

 

(d)       Allowance. The Allowance may be used only for the hard costs and
Eligible Soft Costs (as hereinafter defined) of construction of Tenant’s Work
pursuant to the approved plans and specifications. “Eligible Soft Costs” shall
be deemed to be costs and expenses incurred by Tenant which are directly and
primarily related to Tenant’s Work and which relate solely to the work of any
architect, space planner, engineer, or similar construction professional or
which are direct payments made to applicable authorities for permitting and
license fees; provided, however, that in no event shall the Eligible Soft Costs
exceed fifteen percent (15%) of the total Allowance or be used for services
provided in connection with the negotiation of the Lease. For the avoidance of
doubt, Eligible Soft Costs shall expressly exclude any financing costs,
attorneys’ fees, or other costs and expenses not expressly permitted hereunder.
In no event will the Allowance be used to pay for moving or storage expenses or
furniture, racking, equipment, cabling, telephone systems or any other item of
personal property which is not intended to be permanently affixed to the
Remaining Premises and Suite 4200 Expansion Premises. Payment of the Allowance
shall be made by Landlord to Tenant within thirty (30) days following the last
to occur of: (i) completion of Tenant’s Work, (ii) Landlord’s receipt of
Tenant’s invoice substantiating the costs related thereto, (iii) Landlord’s
receipt of final lien waivers from all contractors and subcontractors who
performed Tenant’s Work, and (iv) Landlord’s receipt of a copy of the final
permit approved by the applicable governing authority for any work which
requires the same. Landlord shall be under no obligation to pay for any of
Tenant’s Work in excess of the Allowance. Further, the Allowance shall only be
available for Tenant’s use for work performed and submitted to Landlord for
reimbursement in accordance with the terms of this subsection (d) on or before
December 31, 2017 at which time Tenant hereby waives any and all rights to any
unused portion of the Allowance.

 

 

 

